Citation Nr: 0628581	
Decision Date: 09/11/06    Archive Date: 09/20/06	

DOCKET NO.  05-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips, claimed as due to meningitis. 

2.  Entitlement to service connection for a chronic back 
disorder, claimed as due to meningitis.  

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Hartford, Connecticut, that denied entitlement to the 
benefits sought.  In a February 2005 communication, the 
veteran claimed that there was clear and unmistakable error 
in what he stated was the RO rating decision in January 2005 
(the record reveals the Statement of the Case was issued in 
January 2005).  The question of whether there was clear and 
unmistakable error in a rating decision has not been 
developed or adjudicated by the RO.  This matter is referred 
to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  VA has informed the veteran what is necessary to 
substantiate his claims and has assisted him in developing 
such evidence. 

2.  There is no medical evidence of record documenting the 
presence of meningitis in service or in the years thereafter.  

3.  It is not shown that the veteran has either arthritis of 
the hips or a back disorder attributable to claimed 
meningitis in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
arthritis of the hips claimed as due to meningitis are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

2.  The criteria for entitlement to service connection for a 
chronic back disorder due to claimed meningitis are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistant Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005)) imposes obligations on VA in terms of its 
duties to notify and assist claimants in the development of 
their claims. 

Upon review of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously indicated by 
the Court, those five elements include:  (1) Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and the evidence presented with the claims, and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

A review of the evidence of record shows that the veteran was 
provided with a communication dated in August 2003 informing 
him that additional information and evidence was needed from 
him.  He was told it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a federal agency.  He was informed what the 
evidence had to show to support his claim.  In June 2004 he 
asked that a decision review officer look at his claim.  This 
was accomplished.  Additional service medical records were 
obtained and associated with the claims folder in January 
2005.  The veteran has had ample opportunity to provide 
evidence.  He has submitted a number of Internet articles 
pertaining to meningitis at various times during the appeal 
period.  Therefore, the Board finds VA has satisfied its 
duties to inform and assist the veteran.  

Based on a longitudinal review of the evidence of record, the 
Board finds that additional efforts to assist the veteran 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to the 
requirements of the law does not dictate an unquestioning, 
blind adherence to the overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit afforded to the veteran are to be avoided).  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection be granted 
for disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including arthritis, are 
manifest to a compensable degree of 10 percent or more within 
the first year following separation from service, service 
connection will be rebuttably presumed for the condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service-connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection is also granted 
where a service-connected disability aggravates a known 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disability or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and a current disability.  
Gutteriez v Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

A determination as to whether these requirements are met is 
based on analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

All of the above notwithstanding, the fact that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from the condition or 
injury in order for service connection to be granted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran). 

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim. 

The veteran essentially maintains that he has arthritis of 
the hips and a chronic back disorder because of meningitis he 
sustained in service.  

Initially, the Board notes that as a layperson, the veteran 
is not qualified to opine on matters requiring medical 
knowledge, such as the degree of disability produced by 
symptoms or the condition causing any symptoms.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layperson is certainly not 
capable of opining on matters requiring medical knowledge).  

A review of the evidence of record shows that the veteran was 
hospitalized for four days while in service for a diffuse 
upper respiratory infection.  It was described as acute and 
resolved with treatment.  At the time of discharge from 
service department hospitalization in March 1969, the veteran 
was returned to full duty.  

Additional service records reveal that in July 1971 he had a 
specimen taken for what resembled Neisseria gonorrhea.  At 
the time of separation examination in November 1971, clinical 
evaluation was entirely normal.  There was no indication of 
any chronic disability.  

The post service medical evidence is negative for a showing 
of the development of meningitis. 

The evidence includes a March 1996 statement from a private 
physician who indicated that the veteran gave a long history 
of groin pain that according to him had been diagnosed as 
arthritis.  The veteran complained of symptoms of pain and 
stiffness with progressively more pain with ambulation over 
the past few years.  He stated he had been involved in a 
vehicular accident in 1994, but did not remember much of what 
happened.  He recalled that afterward he noticed more severe 
progressive right hip pain.  The examiner stated that the 
veteran had severe degenerative disease involving both hips.  
The symptoms had become markedly worse after the 1994 
accident.  It was noted the changes might have preexisted the 
accident, but it was added that the veteran had no history of 
sickle cell disease, other traumas, or history that might 
have lead to early progressive degenerative arthritis.  

Additional evidence includes an April 1996 statement from 
another physician who reported that he saw the veteran for 
evaluation and a long history of pain in both hips that 
month.  It was reported that the veteran had been diagnosed 
"for many years" with osteoarthritis of the hips.  It was 
noted he was otherwise in good health.  A back condition for 
which he was seen two years previously had reportedly 
improved considerably.  

Additional evidence includes another private physician's 
statement regarding evaluation of the veteran for his hips in 
August 1996.  The veteran did not know of any childhood 
problems associated with his hips.  He reported the history 
of arthritis in his family.  A notation was also made of the 
1994 vehicular accident that he felt might have aggravated 
his hip problems.  An impression was made of bilateral severe 
degenerative arthritis of the hips.  

Additional evidence includes copies of Internet articles 
submitted by the veteran with regard to meningitis.  None 
pertain to his specific situation.  

The service records and the post service medical records have 
not documented the presence of meningitis.  The medical 
evidence does not show the initial documentation of hip or 
back problems for many years following service.  The veteran 
has not submitted or identified any medical opinion or other 
medical evidence regarding a causal relationship to service 
that supports his claim.  The Board finds therefore that the 
preponderance of the probative and objective medical evidence 
of record militates against a finding that he has arthritis 
of the hips and/or a chronic back disorder related to 
meningitis that he claims was sustained in service.  
Accordingly, the claim is denied.  


ORDER

Service connection for arthritis of the hips, claimed as due 
to meningitis is denied.  

Service connection for a chronic back disorder, claimed as 
due to meningitis is denied. 

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


